Title: Albemarle Buckmountain Baptist Church to Thomas Jefferson, 19 March 1809
From: Twyman, George,Buckmountain Baptist Church (Albemarle Co.)
To: Jefferson, Thomas


          Dear Sir,  Buckmountain Church March 19. 1809.—
          Albemarle Buckmountain Baptist Church, Sendeth Greeting to our much esteemed friend, Mr Thomas Jefferson.
          We Congratulate you in your Return home, from your labour and painful Servis of eight years. now to take some Sweet hours of retirment and rest.—Injoying at pleasure the Company of your loveing Friends, and neighbours. not that We were werey, or Dissattisfied with your Conduct, but were wel pleased; for which Be pleas’d to accept of these our kind Thanks.—May your Days be many and Comfortable. in a word (may we say) we wish you health, wealth, and prosperity through life, And in the world to come life everlasting 
          Signed by order of the ChurchGeorge Twyman
        